               Case 2:21-cv-00189-JCC Document 11 Filed 03/08/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    NATHEN DWAYNE BAKER,                                 CASE NO. C21-0189-JCC
10                            Plaintiff,                   MINUTE ORDER
11            v.

12    STATE OF WASHINGTON, et al.,

13                            Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. On February 22, 2021, Magistrate Judge
18   Michelle L. Peterson granted Plaintiff’s motion to proceed in forma pauperis (IFP) and
19   recommended the Court review Plaintiff’s complaint under 28 U.S.C. § 1915(e)(2)(B) prior to
20   the issuance of a summons. (Dkt. No. 5.) Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court must
21   dismiss an IFP complaint if the action fails to state a claim, raises frivolous or malicious claims,
22   or seeks monetary relief from a defendant who is immune from such relief. On February 23,
23   2021, the Court issued an order finding that Plaintiff’s complaint fails to state a claim upon
24   which relief can be granted and ordering Plaintiff to file an amended complaint within 21 days.
25   (Dkt. No. 6.) On March 4, 2021, the Court’s orders (Dkt. Nos. 5, 6, 7), mailed to Plaintiff by the
26   Clerk, were returned as undeliverable (Dkt. Nos. 8, 9, 10).


     MINUTE ORDER
     C21-0189-JCC
     PAGE - 1
              Case 2:21-cv-00189-JCC Document 11 Filed 03/08/21 Page 2 of 2




 1          Local Civil Rule (“LCR”) 10(f) requires parties to notify the Court of any change of

 2   address or telephone number within 10 days of the change. LCR 41(b)(2) further provides:

 3          A party proceeding pro se shall keep the court and opposing parties advised as to
            his or her current mailing address. . . . If mail directed to a pro se plaintiff by the
 4
            clerk is returned by the Postal Service . . . and if such plaintiff fails to notify the
 5          court and opposing parties within 60 days thereafter of his or her current mailing .
            . . address, the court may dismiss the action without prejudice for failure to
 6          prosecute.
 7          Pursuant to these local rules, if Plaintiff does not update his current address by May 3,

 8   2021, the Court may dismiss this action without prejudice for failure to prosecute.

 9   DATED this 8th day of March 2021.

10                                                           William M. McCool
                                                             Clerk of Court
11
                                                             s/Paula McNabb
12
                                                             Deputy Clerk
13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C21-0189-JCC
     PAGE - 2
